EXHIBIT “9”
   

CAA Industries Ltd.
P.O Box 8617

] Ha'Bonim St,
Qiryat-Gat
8258201 Israel

April 11, 2019

Open Letter to Our Valued Customers, Dealers and Distributors.

As the inventor of the CAA® RONI® and Micro RONI@ | want to warn our valued customers, dealers and distributors about the
DANGER of the MCK line of pistol housings being sold worldwide by ME Technology Inc. of Pompano Beach, FL USA (ME).

in an attempt to avoid violating our US #8887432 and Worldwide Patents EU #EP2314976A2, the MCK line of pistol housings
DOES NOT INCLUDE A TRIGGER GUARD, This omission renders the MCK product UNSAFE AND HAZARDOUS.

The trigger guard is VITAL to prevent an unintended discharge of the firearm while in the pistol housing.

This MCK design is WORSE than designing a pistol holster and leaving the trigger exposed!

THE MCK PISTOL HOUSING IS UNSAFE AND HAZARDOUS
THE MCK PISTOL HOUSING IS DANGEROUS TO USE

 

 

in addition, the MCK pistol housing is being sold under the CAA® #4352407 and RONI®@ 4352373 US Trademarks. These
Trademarks are owned by CAA Industries Lid of Israel, and ME is not authorized to use them and is in VIOLATION of the law.

| cannot allow our valued customers, dealers and distributors to be DECEIVED by the MCK pistol housing.

THE MCK PISTOL HOUSING IS A DANGER TO THE PUBLIC
THE MCK PISTOL HOUSING 1S FRAUBULENTLY BEING SOLD UNDER MY GOOD CAA®@ & RONI@ NAME

Since 2004, | have designed products of the highest quality and safest design possible. | will not stand by and allow inferior
products to be sold under my good CAA® & RONI® name.
Violators will be prosecuted to the fullest extent of the law.

DO NOT ACCEPT INFERIOR IMITATIONS OF CAA® PRODUCTS
www.caagearup.com IS NOT THE WEB SITE FOR CAA INDUSTRIES

Genuine CAA® & RONI® products are available in the USA & Worldwide from: YRS Inc. a worldwide distributor of CAA
Industries.

hitps://www.YRSInc.com

YRS CEO TEL: +972522581634

YRS Sales TEL: +17027278257

Moshe Oz

Founder & President

CAA Industries Ltd. CAA INDUSTRIES LTD

P.O Box 8617 Industrial Zone, Qiryat-Gat 8258201, Israel
